Exhibit 10.1 CREDIT AGREEMENT Dated as of April 23, 2012 by and among APIO, INC., CAL EX TRADING COMPANY, and GREENLINE LOGISTICS, INC., as the Borrowers, THE OTHER PERSONS PARTY HERETO THAT ARE DESIGNATED AS CREDIT PARTIES, GENERAL ELECTRIC CAPITAL CORPORATION, as Agent for Lenders, and THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO, as Lenders TABLE OF CONTENTS ARTICLE I. THE CREDITS Amounts and Terms of Commitments 2 Evidence of Loans; Notes 8 Interest 8 Loan Accounts 9 Procedure for Revolving Credit Borrowing 10 Conversion and Continuation Elections 11 Optional Termination 11 Mandatory Prepayments of Loans and Commitment Reductions 12 Fees 13 Payments by the Borrowers 14 Payments by the Lenders to Agent; Settlement 15 Borrower Representative 19 Eligible Accounts 19 Eligible Inventory 21 ARTICLE II. CONDITIONS PRECEDENT Conditions of Initial Loans 23 Conditions to All Borrowings 24 ARTICLE III. REPRESENTATIONS AND WARRANTIES Corporate Existence and Power 25 Corporate Authorization; No Contravention 25 Governmental Authorization 26 Binding Effect 26 Litigation 26 No Default 26 ERISA Compliance 27 Use of Proceeds; Margin Regulations 27 Ownership of Property; Liens 27 Taxes 27 Financial Condition 28 Environmental Matters 29 Regulated Entities 29 Solvency 30 Labor Relations 30 Intellectual Property 30 Brokers’ Fees; Transaction Fees 30 Insurance 31 Ventures, Subsidiaries and Affiliates; Outstanding Stock 31 Jurisdiction of Organization; Chief Executive Office 31 i Locations of Inventory, Equipment and Books and Records 31 Deposit Accounts and Other Accounts 31 Government Contracts 32 Customer and Trade Relations 32 Bonding 32 Purchase Agreement 32 Full Disclosure 32 Foreign Assets Control Regulations and Anti-Money Laundering 33 Patriot Act 33 ARTICLE IV. AFFIRMATIVE COVENANTS Financial Statements 33 Appraisals; Certificates; Other Information 34 Notices 36 Preservation of Corporate Existence, Etc. 38 Maintenance of Property 39 Insurance 39 Payment of Obligations 40 Compliance with Laws 41 Inspection of Property and Books and Records 41 Use of Proceeds 41 Cash Management Systems 42 Landlord Agreements 42 Further Assurances 42 Environmental Matters 43 Post-Closing Obligations 44 ARTICLE V. NEGATIVE COVENANTS Limitation on Liens 44 Disposition of Assets 45 Consolidations and Mergers 46 Acquisitions; Loans and Investments 46 Limitation on Indebtedness 47 Employee Loans and Transactions with Affiliates 48 Compensation 48 Margin Stock; Use of Proceeds 49 Contingent Obligations 49 Compliance with ERISA 50 Restricted Payments 50 Change in Business 50 Change in Structure 51 Changes in Accounting, Name or Jurisdiction of Organization 51 Amendments to Related Agreements and Subordinated Indebtedness 51 No Negative Pledges 51 OFAC; Patriot Act 52 ii Sale-Leasebacks 52 Hazardous Materials 52 Prepayments of Other Indebtedness 52 ARTICLE VI. FINANCIAL COVENANTS Fixed Charge Coverage Ratio 52 ARTICLE VII. EVENTS OF DEFAULT Events of Default 53 Remedies 55 Rights Not Exclusive 55 Cash Collateral for Letters of Credit 55 ARTICLE VIII. THE AGENT Appointment and Duties 56 Binding Effect 57 Use of Discretion 57 Delegation of Rights and Duties 58 Reliance and Liability 58 Agent Individually 60 Lender Credit Decision 60 Expenses; Indemnities; Withholding 61 Resignation of Agent or L/C Issuer 62 Release of Collateral or Guarantors 62 Additional Secured Parties 63 ARTICLE IX. MISCELLANEOUS Amendments and Waivers 63 Notices 66 Electronic Transmissions 67 No Waiver; Cumulative Remedies 68 Costs and Expenses 68 Indemnity 69 Marshaling; Payments Set Aside 69 Successors and Assigns 70 Assignments and Participations; Binding Effect 70 Non-Public Information; Confidentiality 73 Set-off; Sharing of Payments 75 Counterparts; Facsimile Signature 76 Severability 76 Captions 76 Independence of Provisions 76 Interpretation 76 No Third Parties Benefited 76 iii Governing Law and Jurisdiction 76 WAIVER OF JURY TRIAL 77 Entire Agreement; Release; Survival 77 Patriot Act 78 Replacement of Lender 78 Cross-Guaranty 79 Creditor-Debtor Relationship 79 Actions in Concert 79 ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY Taxes 79 Illegality 81 Increased Costs and Reduction of Return 82 Funding Losses 83 Inability to Determine Rates 84 Reserves on LIBOR Rate Loans 84 Certificates of Lenders 84 ARTICLE XI. DEFINITIONS Defined Terms 85 Other Interpretive Provisions Accounting Terms and Principles Payments iv SCHEDULES Schedule 1.1(a) Revolving Loan Commitments Schedule 3.5
